TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 13, 2022



                                       NO. 03-20-00394-CV


           Aveen B. Zachariah, D.O., and Austin Regional Clinic, P.A., Appellants

                                                  v.

   Alfred J. Durtschi, Individually and as Executor of the Estate of Doris A. Liesenfelt,
                                    Deceased, Appellee




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on July 13, 2020. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.